Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions - Rejoinder
Claims 3 and 4, previously withdrawn from consideration as a result of a previous restriction requirement, have been rejoined and are now allowed as being dependent upon allowable independent claim or as including the common allowable subject matter as the elected, claimed invention.  Pursuant to the procedures set forth in MPEP § 821.04, the restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/15/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215,170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
STATUS OF CLAIMS

 	This office action considers Claims 1-8, 11-13 pending for prosecution.
	Dependent claim 9 was objected to in the last office action. Applicant has incorporated claim 9 into independent claim 1.
REASON FOR ALLOWANCE
       Claims 1-8, 11-13 are allowed over prior art.
       The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding independent claim 1: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “wherein each of a thickness of the N-type contact layer, a thickness of the tunneling junction layer, and a thickness of the light-emitting layer along the stacking direction is less than a thickness of each of the other layers of the GaAs epitaxial structure layer along the stacking direction” – as recited in claim 1, in combination with the remaining limitations of the claim.
US 20180006645 A1 to Kondo, US 20180331255 A1 to Grundmann and US 20130192656 A1 to Hardin) substantially disclose the limitations with the exception of the limitations described in the preceding paragraph.
The prior art made of record and not relied upon (US 20180006645 A1 to Kondo, US 20180331255 A1 to Grundmann and US 20130192656 A1 to Hardin) are considered pertinent to applicant's disclosure. See form PTO-892. Kondo discloses: 
a gallium arsenide (GaAs) epitaxial structure layer (10; Fig. 1A; [0064] – “a substrate 10 such as a GaAs substrate”), an N-type contact layer (18 – [0069] - “an n-cathode (DBR) layer 18”), a 5tunneling junction layer (15 – [068] – “The tunnel junction (tunnel diode) layer 15”), a P-type semiconductor layer (13 – [0067] – “the p-gate layer 13”), a light-emitting layer (17 – [0069] – “a light-emitting layer 17”), an N-type semiconductor layer (14 – [0067] – “the n-cathode layer 14”).
Grundmann discloses an N-type contact layer (109; Fig. 1, [0023] – “n-type semiconductor region 109”), a 5tunneling junction layer (107 – “Tunnel junction 107”), a P-type semiconductor layer (105 – [0022] - “p-type semiconductor region 105”), a light-emitting layer (103 – [0022] - “active region 103”), an N-type semiconductor layer (bottom portion of 101 – “n-type semiconductor region 101”), and an N-type window layer (top portion of 101 – Note: [0025] states layer 101 has periodic arrays of layers with alternating compositions. Therefore, a bottom layer and a top layer of 101 are n-types) sequentially along a stacking direction (Fig. 1 shows sequential stack); 
111 – [0023]), electrically contacting the N-type contact layer (109); and a second electrode (113), electrically contacting the N-type window layer (top portion of 101) and wherein the tunneling junction layer (107) is doped with both N-type and P-type dopants (Fig. 2A shows the details of tunnel junction 207A [analogous to layer 107] comprising “second p-type semiconductor region 215 (e.g., l.sub.0.65Ga.sub.0.35N:Mg; [Mg]˜1e20 cm.sup.−3) and third n-type semiconductor region 217 (e.g., Al.”) – [0030]).
And Hardin discloses a ratio of a molar concentration of the P-type dopant to a molar concentration of the N-type dopant falls within a range of 10 to 100 ([0068] – “the tunnel junction comprising a p-type doped layer having a p-type dopant concentration between 10.sup.15 to 10.sup.18 cm.sup.3 and the multi-crystalline group II-VI semiconductor material emitter of the second photovoltaic sub-cell comprising an n-type doped layer having an n-type dopant concentration between 10.sup.15 to 10.sup.19 cm.sup.-3” – therefore, choosing a dopant concentration of p-type dopant of 10.sup.18 cm.sup.3 and n-type dopant of 10.sup.19 cm.sup.-3 will result in a ratio of p-type to n-type within the range as claimed).
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claim 1 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claims, the claim 1 is deemed patentable over the prior art.
Claims (2-8, 11-13) are allowed as those inherit the allowable subject matter from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898
/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898